Filed 2/1/22 P. v. Singh CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



 THE PEOPLE,                                                                                   C094168

                    Plaintiff and Respondent,                                   (Super. Ct. Nos. CR20204411,
                                                                                 CR20167346, CR20195925)
           v.

 CHRISTON AJAY SINGH,

                    Defendant and Appellant.




         Appointed counsel for defendant Christon Ajay Singh filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436
(Wende).) Having reviewed the record as required by Wende, we find no arguable errors
that are favorable to defendant. Accordingly, we will affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         This case involves the consolidation of three separate cases. The first case (case
No. CR20167346) began with defendant attempting to pass a stolen and forged $1,200
check on December 8, 2016. Defendant was charged with receiving stolen property (Pen.

                                                             1
Code, § 496, subd. (a)), 1 making, possessing, or uttering a fictitious instrument (§ 476),
and using another person’s identifying information (§ 530.5, subd. (a)). Defendant
pleaded no contest to the second charge, was placed on three years of formal probation on
January 26, 2017, and the remaining charges were dismissed. On March 25, 2019,
defendant admitted to violating probation.
       The second case (case No. CR20195925) began with defendant burglarizing cars
owned by the city of West Sacramento on November 20, 2019. Defendant was charged
with second degree burglary (§ 459), misdemeanor receiving stolen property (§ 496,
subd. (a)), misdemeanor possessing burglary tools (§ 466), misdemeanor possessing
methamphetamine (Health & Saf. Code, § 11377, subd. (a)), and misdemeanor
trespassing (§ 602, subd. (k)).
       On December 9, 2019, defendant pleaded no contest to the burglary charge and the
remaining charges were dismissed. Defendant’s conviction in this case was the basis for
a second violation of his probation granted in the first case. On January 6, 2020, he was
sentenced to 16 months for the second case and eight months for the violation of
probation in the first case, served consecutive and in county jail under section 1170,
subdivision (h).
       The third case (case No. CR20204411) began when defendant drove away from
police in a reckless manner on November 29, 2020. Defendant was charged with theft or
unauthorized use of a motor vehicle (Veh. Code, § 10851, subd. (a)), evading a peace
officer (Veh. Code, § 2800.2), misdemeanor possession of methamphetamine (Health &
Saf. Code, § 11377, subd. (a)), misdemeanor driving on a suspended license (Veh. Code,
§ 14601.1, subd. (a)), and four traffic infractions. Defendant pleaded no contest to
evading a peace officer and the remaining charges were dismissed. Defendant also




1      Undesignated statutory references are to the Penal Code.

                                              2
admitted his conviction in this case was a violation of his mandatory supervision terms in
the first two cases.
         On May 4, 2021, the trial court sentenced defendant on all three cases: 16 months
in the third case, the principal term; eight months in the first case, with credits rendering
this time served; and eight months for the second case, with credits rendering this time
served. The trial court also imposed in the third case a $300 restitution fine (§ 1202.4,
subd. (b)), a $300 parole revocation restitution fine (§ 1202.45), a $40 court operations
assessment (§ 1465.8), a $30 criminal conviction assessment (Gov. Code § 70373, subd.
(a)(1)), and all previously ordered fines and fees remaining payable in the other two
cases.
         Defendant timely appealed in all three cases but did not obtain a certificate of
probable cause.
                                        DISCUSSION
         Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of his right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days have elapsed, and defendant has not filed
a supplemental brief.
         Having undertaken an examination of the entire record pursuant to Wende, we find
no errors that would result in a disposition more favorable to defendant.




                                               3
                                 DISPOSITION
     The judgment is affirmed.



                                              \s\
                                          BLEASE, Acting P. J.



We concur:



   \s\
DUARTE, J.



    \s\
KRAUSE, J.




                                      4